DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of Japanese Application No. JP2019-228312 filed 12/18/2019, which claims benefit of the Japanese Application No. JP2018-246686, filed 12/18/2018, has been received and acknowledged. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant). 

Regarding Claim 1, Houska teaches a method of preparing a bonded magnet (abstract). Houska teaches a first compression step of compressing a magnetic powder having an average particle size of 1µm to 100 µm (column 1, line 36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Houska teaches the first compression step taking place while the magnetic powder is magnetically oriented to obtain a first molded article (column 1, lines 34-36). Houska teaches a second compression step of bringing the first molded article into contact with a thermosetting resin (e.g., epoxy resin taught within column 1, line 50 is a thermosetting resin) followed by compression to obtain a second molded article (column 1, lines 43-46). Houska teaches a heat treatment step of heat treating the second molded article (column 1, line 47 - specifically the “curing” step of which is further defined within column 2, lines 27-28). 
With respect to the feature of “having a viscosity of 200 MPa·s or less” the examiner points out that Houska teaches a “low-viscosity epoxy resin” within column 1, line 50. However, Houska does not teach a specific viscosity.
prima facie case of obviousness exists. See MPEP § 2144.05(I). Maeda teaches a heat treatment step of heating treating the second molded (translation, page 7, paragraph 9). Maeda teaches it is preferable to set the viscosity to 100 mPa·s or less as this allows for impregnating resin to spread easily within the material while the strength of the article can be maintained (translation, page 7, paragraph 5). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska with the concepts of Maeda with the motivation of allowing for impregnating resin to spread easily within the material while maintaining the strength of the article. 
Regarding Claim 2, Houska teaches the use of epoxy resin of which is a thermosetting resin and further is a thermosetting prepolymer (column 1, line 50). 
Regarding Claim 4, Houska teaches a compression pressure of the first compression step as being between 1000-10000 kp/cm2 (column 1, lines 38-39) of which converts to 1 ton/cm2 to 10 ton/cm2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 9, Houska is silent to the magnetic powder being a SmFeN magnetic powder. 
Maeda teaches a magnetic powder being a SmFeN magnetic powder (translation, page 3, paragraph 9). Maeda teaches this alloy as being preferable as this alloy is able to be subjected to HDDR processing (hydrogenation decomposition desorption combination treatments) using well known conditions within the art (translation, page 3, paragraph 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska with the concepts of Maeda with the motivation of using an alloy capable of being subjected HRRD processing using readily available knowledge within the art. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) as applied to claims 1 above, and further in view of Maeda (U.S. 2013/0266474). 

Regarding Claim 3, Houska teaches a compression pressure of the second compression step (2-2000 kp/cm2 - column 1, line 46) is not less than a compression pressure of the first compression step (1000-10000 kp/cm2 - column 1, lines 38-39). However, Houska nor Maeda (‘655) explicitly teach the second compression step being not less than a compression pressure of a first compression step. 
Maeda (‘474) teaches a method for producing magnetic green compacts and sintered bodies (abstract). Maeda (‘474) teaches a compression pressure of a second compression step being not less than a compression pressure of a first compression step (paragraphs [0041], and [0052]). Specifically, Maeda (‘474) teaches within paragraph [0041] that “compacting pressure during compacting may be selected appropriately in accordance with, for example, the packing density” - and further elaborates upon this feature within paragraph [0052] by teaching the packing density of the compact after the second compression step being greater than that of the first compression step. Thus, the second compression step in this scenario must have a higher compression pressure than the first step as otherwise a higher packing density could not be achieved. Maeda (‘474) teaches this feature results in denser compacts (paragraph [0052]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda (‘655) with the concepts of Maeda (‘474) with the motivation of producing denser compacts. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) as applied to claims 1 above, and further in view of Kalafala (U.S. Patent No. 5,167,715). 

Regarding Claim 5, With respect to the limitation of “the bonded magnet has a percentage of lack of impregnation of 1% or less” - the examiner points out that both Houska and Maeda are silent to this property.  
Kalafala teaches an apparatus and method for impregnating superconductor windings (abstract). Kalafala teaches the voids, considered to be an analogous concept to the feature of “percentage of lack of impregnation” , adversely affect the article being impregnated and can result in mechanical failure of the article (column 1, lines 54-64). Kalafala teaches an apparatus that achieves a percentage of lack of impregnation of 0%, e.g. “…substantially all of the voids created by trapped gases located within the impregnation system, after the winding is placed within the confines of the vessel, are removed” (column 2, lines 30-33). Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda with the concepts of Kalafala with the motivation of producing a bonded magnet having enhanced durability. 

Claims 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) as applied to claim 1 above, and further in view of Yabe (U.S. 2008/0199118). 

Regarding Claim 6, and  Claim 7, Houska nor Maeda explicitly teach the thermosetting monomer being a norbornene-based monomer as required by claim 6, or further that the norbornene-based monomer is dicyclopentadiene as required by claim 7. 
Yabe teaches a magnetic encoder and roller bearing unit having a magnetic encoder (abstract). Yabe teaches thermosetting monomer as being a norbornene-based monomer as required by claim 6, specifically dicyclopentadiene as required by claim 7 (paragraph [0097]). Yabe teaches this resin is preferable as this is relatively low in viscosity and after being heat treated has excellent heat resistance and humidity resistance (paragraph [0097]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda with the concepts of Yabe with the motivation of using a resin that has a relatively low viscosity, and can achieve excellent heat and humidity resistance. 
Regarding Claim 10, and Claim 11, Houska nor Maeda explicitly teach treating the magnetic powder with a coupling agent containing an alkyl or alkenyl group having at least 8 but not more than 24 carbons as required by claim 10, or further that the coupling agent is selected from the group consisting of a silane coupling agent, a phosphate coupling agent, and a hydrogen phosphate coupling agent as required by claim 11. 
Yaba teaches a coupling agent (paragraph [0044]) containing an alkyl group having 9 carbon atoms, specifically γ-Aminopropyltriethoxysilane (Table 3) thus reading on claim 10, and further that this coupling agent is a silane coupling agent (paragraph [0044]; Table 3) thus reading on claim 11. Yaba teaches this coupling agent is preferable as it improves dispersion and interaction of the magnetic powder to the binder (paragraph [0044]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda with the concepts of Yaba with the motivation of improving the dispersion and interaction of the magnetic powder and binder. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) as applied to claim 1 above, and further in view of Imaoka (U.S. 2010/0261038). 

Regarding Claim 8, Houska, nor Maeda recited a specific amount of magnetic powder by volume relative to the bonded magnet. 
Imaoka teaches a composite magnetic material for magnets and a method of manufacture (abstract). Imaoka teaches a proportion of the magnetic powder in the bonded magnet, i.e., filling factor, is at least 77% by volume relative to the bonded magnet (paragraph [0179]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Imaoka teaches this feature, in part, aids in achieving excellent oxidation resistance (paragraph [0179]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda with the concepts of Imaoka with the motivation of achieving excellent oxidation resistance. 

Claims 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) and Kalafala (U.S. Patent No. 5,167,715). 

Regarding Claim 12, Houska teaches a method of preparing a bonded magnet (abstract). Houska teaches a magnetic powder having an average particle size of 1 µm to 100 µm (column 1, line 36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Houska teaches a cured product of a thermosetting resin (e.g., epoxy resin taught within column 1, line 50 is a thermosetting resin).
With respect to the feature of “having a viscosity of 200 MPa·s or less” the examiner points out that Houska teaches a “low-viscosity epoxy resin” within column 1, line 50. However, Houska does not teach a specific viscosity. Furthermore, Houska is silent to the bonded magnet having a percentage of lack of impregnation of 1% or less. 
Maeda teaches a method of preparing a bonded magnet (translation, page 1, paragraph 1). Maeda teaches a first compression step of compressing a magnetic powder (translation, page 6, paragraph 3) having an average particle size of between 10 µm and 500 µm (translation, page 4, paragraph 2) while magnetically orienting it to obtain a first molded article (translation, page 6, paragraph 6). Maeda teaches a step of brining the first molded article into contact with a thermosetting resin (translation, page 5, paragraph 2) having a viscosity of 100 mPa·s or less to obtain a second molded article (translation, page 7, paragraph 5). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Maeda teaches a heat treatment step of heating treating the second molded (translation, page 7, paragraph 9). Maeda teaches it is preferable to set the viscosity to 100 mPa·s or less as this allows for impregnating resin to spread easily within the material while the strength of the article can be maintained (translation, page 7, paragraph 5). 
Kalafala teaches an apparatus and method for impregnating superconductor windings (abstract). Kalafala teaches the voids, considered to be an analogous concept to the feature of “percentage of lack of impregnation” , adversely affect the article being impregnated and can result in mechanical failure of the article (column 1, lines 54-64). Kalafala teaches an apparatus that achieves a percentage of lack of impregnation of 0%, e.g. “…substantially all of the voids created by trapped gases located within the impregnation system, after the winding is placed within the confines of the vessel, are removed” (column 2, lines 30-33). Kalafala teaches this feature, in part, results in good durability, good safety characteristics, and less mechanical failure (column 1, lines 59-61; column 2, lines 45-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska with the concepts of Maeda with the motivation of allowing for impregnating resin to spread easily within the material while maintaining the strength of the article; and the concepts of Kalafala with the motivation of producing a bonded magnet having enhanced durability.
Regarding Claim 13, Houska teaches the use of epoxy resin of which is a thermosetting resin and further is a thermosetting prepolymer (column 1, line 50). 
Regarding Claim 17, Houska is silent to the magnetic powder being a SmFeN magnetic powder. 
Maeda teaches a magnetic powder being a SmFeN magnetic powder (translation, page 3, paragraph 9). Maeda teaches this alloy as being preferable as this alloy is able to be subjected to HDDR processing (hydrogenation decomposition desorption combination treatments) using well known conditions within the art (translation, page 3, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska with the concepts of Maeda with the motivation of using an alloy capable of being subjected HRRD processing using readily available knowledge within the art. 

Claims 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) and Kalafala (U.S. Patent No. 5,167,715) as applied to claim 12 above, and further in view of Yabe (U.S. 2008/0199118). 
 
Regarding Claim 14, and  Claim 15, Houska, Maeda, nor Kalafala explicitly teach the thermosetting monomer being a norbornene-based monomer as required by claim 14, or further that the norbornene-based monomer is dicyclopentadiene as required by claim 15. 
Yabe teaches a magnetic encoder and roller bearing unit having a magnetic encoder (abstract). Yabe teaches thermosetting monomer as being a norbornene-based monomer as required by claim 14, specifically dicyclopentadiene as required by claim 15 (paragraph [0097]). Yabe teaches this resin is preferable as this is relatively low in viscosity and after being heat treated has excellent heat resistance and humidity resistance (paragraph [0097]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda and Kalafala with the concepts of Yabe with the motivation of using a resin that has a relatively low viscosity, and can achieve excellent heat and humidity resistance. 
Regarding Claim 18, Houska, Maeda, nor Kalafala explicitly teach treating the magnetic powder with a coupling agent containing an alkyl or alkenyl group having at least 8 but not more than 24 carbons.
Yaba teaches a coupling agent (paragraph [0044]) containing an alkyl group having 9 carbon atoms, specifically γ-Aminopropyltriethoxysilane (Table 3). Yaba teaches this coupling agent is preferable as it improves dispersion and interaction of the magnetic powder to the binder (paragraph [0044]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda and Kalafala with the concepts of Yaba with the motivation of improving the dispersion and interaction of the magnetic powder and binder. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Houska (U.S. Patent No. 4,141,943, cited by applicant) in view of Maeda (JP-2014146655A, cited by applicant) and Kalafala (U.S. Patent No. 5,167,715) as applied to claim 12 above, and further in view of Imaoka (U.S. 2010/0261038). 

Regarding Claim 16, Houska, Maeda, nor Kalafala recite a specific amount of magnetic powder by volume relative to the bonded magnet. 
Imaoka teaches a composite magnetic material for magnets and a method of manufacture (abstract). Imaoka teaches a proportion of the magnetic powder in the bonded magnet, i.e., filling factor, is at least 77% by volume relative to the bonded magnet (paragraph [0179]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Imaoka teaches this feature, in part, aids in achieving excellent oxidation resistance (paragraph [0179]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Houska in view of Maeda and Kalafala with the concepts of Imaoka with the motivation of achieving excellent oxidation resistance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735